Citation Nr: 1142923	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, claimed as bronchitis, to include as due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from November 1978 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

As noted in the Board's March 2011 remand, in August 2009, the Veteran raised additional claims seeking service connection for a psychiatric disorder, dizziness, headaches, and memory problems.  He also claimed an increased evaluation for his service-connected scar on the back of his neck.  These issues have still not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.   The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War. 

2.  The medical evidence of record shows that the Veteran's respiratory complaints are due to a diagnosed disorder and are not related to military service.  


CONCLUSION OF LAW

The Veteran's respiratory disorder is not due to undiagnosed illness, and was not otherwise incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's November 2006 and January 2007 letters to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Specifically, the RO's letters informed the Veteran of what evidence was required to substantiate his claim for service connection, including as due to environmental hazards, and notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  The RO's letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO's November 2006 and 

January 2007 letters effectively satisfied the notice requirements with respect to the issue entitlement to service connection for a respiratory disorder.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's March 2011 remand, a VA compensation examination was conducted to obtain a medical opinion regarding the existence and etiology of the Veteran's claimed respiratory disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA examiner who conducted the July 2011 VA examination reviewed the Veteran's claims folder, including the Veteran's inservice and post-service treatment records.  In addition, the VA examiner performed a physical examination of the Veteran, which included obtaining a history of his respiratory condition directly from the Veteran.  Based upon this review and examination, the VA examiner diagnosed reactive airway disease and opined that it was less likely than not that the disorder incurred in service and was not aggravated by service and provided supporting rationale for the opinion.  Therefore, the Board finds that the July 2011 VA compensation examination was adequate for VA purposes.  

Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  

The law currently defines a qualifying chronic disability as that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome), or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  Id.  This statute also provides that signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; 

(2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  Id.  

VA regulations provide that for a disability to be presumed to have been incurred in service, the disability must have become manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.  

Historically, the Veteran served on active duty in the Army from November 1978 to March 1992, including service in the Southwest Asia theater of operations from December 1990 to May 1991.  

The Veteran's service treatment records reveal treatment for intermittent chest pain in June 1987, diagnosed as costochondritis, and noncardiac chest pain in November 1989, at which time no disease was found.  The report of the Veteran's separation examination in March 1992 contains the Veteran's notation that his current health was good, as well as his denial of a history of asthma, shortness of breath, pain or pressure in his chest, and cough.  Examination of his lungs and chest was recorded as normal.  

Shortly after his separation from service, in July 1993, the Veteran reported that he had recently had a physical examination where wheezing of the lungs was noted.  He underwent a Gulf War Registry examination in August 1993.  Chest x-ray at that time revealed a small calcified granuloma in the chest.  The Veteran indicated to the Gulf War Registry examiner that he did not feel he had any respiratory problems.  On examination, the chest was clear to auscultation and percussion.  No respiratory disorder was diagnosed.  

The Veteran was evaluated in the VA clinic in August 2000 for complaints of nasal congestion, itchy watery eyes, and sneezing.  He also reported that he occasionally had some wheezing.  On examination, the lungs were clear.  The examiner diagnosed allergic rhinitis.  On a general evaluation by VA in December 2001, no respiratory complaints were recorded and the Veteran's lungs were noted to be clear.  The report of a chest x-ray at that time indicated there were no abnormal findings, except for the previously described calcified granuloma in the right upper lobe which was noted to be stable.  Computed tomography of the chest to evaluate the right upper lobe nodule showed only a calcified granuloma.  At the time of an examination in August 2002, allergic rhinitis was diagnosed, but the Veteran's lungs were again noted to be clear.  

The Veteran underwent a VA general medical compensation examination in October 2002.  At that time, he expressed no respiratory complaints, other than chronic, recurring runny nose and other symptoms of allergic rhinitis, which he indicated he had since his return from the Gulf War in 1991.  The examination of the Veteran's lungs at that time was completely normal.  No respiratory disorder was diagnosed.  A rating decision in December 2002 granted service connection for allergic rhinitis.  

On general evaluation of the Veteran in the VA clinic in July 2003, he denied any respiratory symptoms.  On examination, the chest was clear throughout, with no wheezes, rales, or rhonchi.  In March 2006, the Veteran was seen complaining that his "allergy is acting up."  He indicated that he had audible wheezes and a mild cough for approximately one month.  Examination at that time was again completely normal.  The examiner diagnosed bronchitis and prescribed an inhaler.  

On routine examination in May 2006, the Veteran denied a history of asthma, emphysema, chronic cough, or shortness of breath.  The examiner indicated that his chest was clear to auscultation.  In January 2007, the Veteran denied having symptoms of cough, wheeze, shortness of breath, or dyspnea on exertion; his lungs were clear on examination.  

A VA compensation examination was conducted in July 2010.  The Veteran reported the onset of wheezing in 1993 or 1994.  He states he had subsequently experienced intermittent periods of wheezing with shortness of breath primarily when exercising or with increased activity.  It was also noted that the Veteran had a 32 pack year history of cigarette smoking which began prior to service.  The examiner indicated that bronchial asthma was diagnosed in 2005 for which an inhaler had been prescribed.  Examination of the Veteran's chest revealed normal findings.  The examiner opined that the Veteran's bronchial asthma was not caused by or a result of his service in Southwest Asia and exposure to environmental hazards.  As rationale for that opinion, the examiner noted that a specific disorder with a specific cause had been diagnosed and that the disorder began at least two years after the Veteran's separation from service.  

The Veteran underwent another VA compensation examination in July 2011.  He reported that he began having problems with shortness of breath and daily coughing after his return from the Gulf War.  He indicated that he was exposed to oil well fires, smoke, and soot while he was in the Gulf.  The examiner reviewed the Veteran's claims file and discussed his pertinent medical history, as set forth above.  The examiner diagnosed reactive airway disease, as shown by the Veteran's current pulmonary function studies.  It was noted that the Veteran's complaints of chest pain during service were unrelated to his current condition, based on the fact that he expressed no respiratory complaints at that time and the pain was chest wall pain.  The examiner indicated that the x-ray finding of a calcified granuloma in the Veteran's right upper lung was of unknown clinical significance, but was thought to be an incidental finding which would not cause his reactive airway disease, and was likely from a prior routine infection.  The examiner noted that, although the Veteran reported that he began having respiratory problems shortly after his return from the Gulf War, such complaints were not documented until 2006.  Finally, the examiner opined that, based on the above findings, it was less likely than not that the Veteran's currently diagnosed reactive airway disease was incurred in service and was not aggravated by service.  

It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the Board finds that the Veteran's statements that he began having respiratory problems shortly after his return from the Gulf War and continued to have increasing problems thereafter are inconsistent with his statements prior to 2000.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Because the Veteran's current respiratory complaints are attributed to a diagnosed respiratory disorder, reactive airway disease, compensation is not payable as due to an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Further, as noted by the July 2011 VA examiner, the record does not document any respiratory complaints until 2000 or any pertinent abnormal clinical findings during service or after service until 2006, more than a decade after the Veteran's separation from service.  The record shows that the Veteran's respiratory disorder is currently diagnosed as reactive airway disease, but a diagnosis of bronchitis has also been shown.  There is no medical evidence indicating that the current disorders began during service or are related to service in any way.  On the other hand, the medical opinions of the July 2010 and July 2011 VA examiners provide strong affirmative evidence that the current disorder was first manifest many years after service and is not related to service.  

Thus, in the absence of competent medical evidence that the Veteran's current respiratory disorder is related to his military service, the preponderance of the evidence is against his claim for service connection.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



ORDER

Service connection for a respiratory disorder, to include as due to undiagnosed illness, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


